Citation Nr: 1041217	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  01-00 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for residuals of a gunshot wound to the chest, affecting Muscle 
Group XXI.

2.  Entitlement to an initial disability rating in excess of 10 
percent for a gunshot wound scar of the chest.

3.  Entitlement to a compensable disability rating for shrapnel 
wound scars of the face, neck, trunk, and all extremities.

4.  Entitlement to a compensable disability rating for residuals 
of fragment wounds of the eyes.

5.  Entitlement to an effective date earlier than December 16, 
2003, for the assignment of a 10 percent disability evaluation 
for gunshot wound scar of the chest.

6.  Entitlement to an effective date earlier than December 16, 
2003, for the grant of service connection and for the assignment 
of a 20 percent disability evaluation for restrictive lung 
defect.

7.  Entitlement to an effective date earlier than December 16, 
2003, for the grant of service connection and for the assignment 
of a 10 percent disability evaluation for osteoarthritis of the 
left elbow.

8.  Entitlement to an effective date earlier than July 15, 2008, 
for the grant of service connection and for the assignment of a 
10 percent disability evaluation for shrapnel fragment scars of 
the face.

9.  Entitlement to an effective date earlier than July 15, 2008, 
for the grant of service connection for shrapnel fragment scar of 
the penis.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to May 1969.  He 
was awarded the Purple Heart Medal with Oak Leaf Cluster and the 
Bronze Star Medal with V device, among other decorations.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in May 2002, November 2007, and October 
2009.  This matter was originally on appeal from rating decisions 
dated in November 1999 and February 2009 of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma.

The Veteran seeks an earlier effective date for the assignment of 
a 10 percent disability evaluation for a gunshot wound scar of 
the chest and earlier effective dates for the grants of service 
connection for a restrictive lung defect, osteoarthritis of the 
left elbow, and shrapnel fragment scars of the face.  However, in 
the Veteran's notice of disagreement (NOD) received in March 
2009, the Veteran also expressed disagreement with the effective 
date of the ratings assigned for restrictive lung defect, 
osteoarthritis of left elbow, and shrapnel fragment scars of the 
face.  In fact, the Veteran argued that all ratings should have 
been awarded as of the date of discharge as application was made 
within one year of discharge.  Thus, the Board notes that the 
issues have been recharacterized to incorporate the Veteran's 
appeal with respect to the effective dates of the evaluations 
assigned for restrictive lung defect, osteoarthritis of the left 
elbow, and shrapnel fragment scars of the face.  

With respect to the Veteran's claim for an earlier effective date 
for assignment of a 10 percent disability evaluation for shrapnel 
fragment scars of the face, the Board herein has granted service 
connection for this disability effective May 17, 1969; thus, in 
order to afford the Veteran every consideration and to ensure due 
process, it is the Board's opinion that further development of 
this issue is necessary.  However, with respect to the Veteran's 
claim for an earlier effective date for the assignment of a 10 
percent disability evaluation for osteoarthritis of the left 
elbow, the Board agrees with the RO's determination that the 
effective date for service connection for osteoarthritis of the 
left elbow is December 16, 2003.  Thus, an effective date earlier 
than December 16, 2003, for the assignment of a 10 percent 
disability evaluation for osteoarthritis of the left elbow is 
denied as a matter of law.  The United States Court of Appeals 
for Veterans Claims has held that, in a case where the law is 
dispositive of the claim, the claim should be denied for lack of 
legal merit under the law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).    
  
The issues of entitlement to an effective date earlier than 
December 16, 2003, for the grant of service connection and for 
the assignment of a 20 percent disability evaluation for 
restrictive lung defect and entitlement to an effective date 
earlier than July 15, 2008 for the assignment of a 10 percent 
disability evaluation for shrapnel fragment scars of the face are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  On June 15, 2010, prior to the promulgation of a decision in 
the appeal, the Board was notified during the travel board 
hearing that a withdrawal of this appeal was requested as to the 
issues of entitlement to a disability rating in excess of 20 
percent for residuals of a gunshot wound to the chest, affecting 
Muscle Group XXI; entitlement to an initial disability rating in 
excess of 10 percent for a gunshot wound scar of the chest; 
entitlement to a compensable disability rating for shrapnel wound 
scars of the face, neck, trunk, and all extremities; entitlement 
to a compensable disability rating for residuals of fragment 
wounds of the eyes; and entitlement to an effective date earlier 
than July 15, 2008, for the grant of service connection for 
shrapnel fragment scar of the penis.

2.  In August 2007 and October 2009, VA received additional 
service treatment records which included medical records which 
presumably had been misplaced and had not been located and 
forwarded to VA.  

3.  Prior to December 16, 2003, the competent medical evidence of 
record did not show that the Veteran's residual scar of gunshot 
wound to chest was tender or painful on examination.

4.  Prior to December 16, 2003, the competent medical evidence of 
record did not show that the Veteran had osteoarthritis of the 
left elbow associated with fragment wound scars of the left upper 
extremity.  

5.  Resolving all doubt in favor of the Veteran, his original 
claim for service connection included all residuals of wounds 
received in Vietnam, including shrapnel fragment scars of the 
face.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran's 
authorized representative as to the issues of entitlement to a 
disability rating in excess of 20 percent for residuals of a 
gunshot wound to the chest, affecting Muscle Group XXI; 
entitlement to an initial disability rating in excess of 10 
percent for a gunshot wound scar of the chest; entitlement to a 
compensable disability rating for shrapnel wound scars of the 
face, neck, trunk, and all extremities; entitlement to a 
compensable disability rating for residuals of fragment wounds of 
the eyes; and entitlement to an effective date earlier than July 
15, 2008, for the grant of service connection for shrapnel 
fragment scar of the penis, have been met.   38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

2.  Reconsideration of the Veteran's original claim of 
entitlement to service connection for wounds received in Vietnam 
is warranted.  38 C.F.R. § 3.156(c).

3.  The criteria for an effective date prior to December 16, 
2003, for the assignment of a 10 percent disability evaluation 
for a gunshot wound scar of the chest have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156(c), 3.400 (2009).

4.  The criteria for an effective date prior to December 16, 
2003, for the grant of service connection and for the assignment 
of 10 percent disability evaluation for osteoarthritis of the 
left elbow have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2009).

5.  The criteria for an effective date of May 17, 1969, for the 
grant of service connection for shrapnel fragment scars of the 
face have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.156(c), 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Once a claim of service connection has been substantiated, the 
filing of a notice of disagreement with respect to the disability 
rating or effective date assigned does not trigger additional 38 
U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 
38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable 
in the claims for earlier effective dates, following the initial 
grants of service connection. Dingess, 19 Vet. App. 473; Dunlap 
v. Nicholson, 21 Vet. App. 112, 116- 117 (2007); Goodwin v. 
Peake, 22 Vet. App. 128 (2008).

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, is 
available and not part of the claims file.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

 Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2005).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant, through his authorized representative, has 
withdrawn this appeal as to the issues of entitlement to a 
increased disability rating for residuals of a gunshot wound to 
the chest affecting Muscle Group XXI, gunshot wound scar of the 
chest, shrapnel wound scars of the neck, trunk, and all 
extremities, and residuals of fragment wounds of the eyes as well 
as the issue of entitlement to an effective date earlier than 
July 15, 2008, for the grant of service connection for shrapnel 
fragment scar of the penis; and, hence, there remain no 
allegations of errors of fact or law with respect to these issues 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review these issues; and the appeal with 
respect to these issues is dismissed.

Effective Dates

The Veteran seeks an earlier effective dates for the assignment 
of a 10 percent disability evaluation for a gunshot wound scar of 
the chest, an earlier effective date for the grant of service 
connection and the assignment of a 10 percent disability 
evaluation for osteoarthritis of the left elbow, and an earlier 
effect date for the grant of service connection for shrapnel 
fragment scars of the face.  

Historically, the Veteran filed his original application for 
compensation on May 21, 1969.  Under Section 6, Nature of 
Sickness, Diseases or Injuries for which Claim is Made and Date 
of each Claim, the Veteran listed "Wounds received in Vietnam.  
Chest, Legs, Arms and Eyes."  Under Section 7A, Name, Number of 
Location of Hospital, First Aid Station, Dressing Station or 
Infirmary, the Veteran listed "See Medical Records."

Service Treatment Records (STRs) were obtained and associated 
with the claims file and included Reports of Medical History and 
Examination dated June 2, 1967, one health record dated in March 
1968 for treatment of flat feet, calluses, and possible plantars 
warts, and Medical Condition - Physical Profile Record dated 
April 28, 1969, Report of Medication Examination dated May 2, 
1969 which notes under Section 46, Chest X-ray, MED EXAM BOARD #2 
BGH FSHTEX 2 May 69 #130 - SEE ABOVE NOTES."  The Section for 
Notes indicates, "PA AND LATERAL VIEWS OF THE CHEST:  Show 
metallic frag[]ments noted in the supraclavicular areas which 
probably represent artifact.  The possibility of small metallic 
fragments cannot be excluded.  The lung fields are clear; 
cardiomediastinal structures and leaves of the diaphragm are 
normal."

In September 1969, VA received additional STRs which included 
duplicate Report of Medical Examination dated May 2, 1969 as well 
as audiogram, dental records, and Report of Medical History dated 
May 2, 1969 in which the only problems the Veteran acknowledged 
ever having were eye trouble and skin diseases.  Under Section 
31, the Veteran stated that the he had surgery on left chest for 
internal injury due to wound from booby trap at age 22.  Under 
Section 39, Physician's Summary and Elaboration of all Pertinent 
Data included "Received fragment wounds in Vietnam - eyes, legs, 
& arms."   

In September 1969, the Veteran underwent VA rating examination.  
Chief complaint was gunshot wounds in the chest, eyes, legs, and 
arms.  The examiner noted, 

This man had some tightness in his chest just below 
the nipple line in the area of surgical intervention 
for damage done to his heart and one [of] the great 
blood vessels in the chest by a gunshot wound.  He has 
some tightness in that area there; no exact pain.  The 
incision runs across from the sternal margin over 
across and through the fifth interspace of the chest 
to within 2 inches posterior to the mid axillary line.  
He had slight shortness of breath at times.  He states 
that pulmonary artery and the heart itself were 
involved in the surgery.  He states now that his wind 
gives out before his muscles do.  He also had the left 
arm scar in the decubital fossa about 1 1/2 inches long, 
with good hearing and non symptomatic.  On the right 
arm there is a few buckshot or small-sized slug wounds 
in the inner surface of the right humerus, and these 
were picked out more or less and healed with solid 
scar and asymptomatic.  Now he has multiple 
superficial pox[e]s of shrapnel wounds in the upper 
inner surface of the thighs.  Five large ones and a 
couple of small ones.  He has the same on the medial 
surface of the right and lower legs; three on the 
right leg and two on the left leg below the knee.  
These are asymptomatic, and they were superficial and 
they give him no trouble and no handicap of any type, 
shape, or description.  He had small particles of old 
metal in both eyes.  Two was taken out of the right 
eye; two were put in the left eye and one was taken 
out, he states.  One particle remains.  The only 
complaints is, since this injury,--that he has 
photophobia.

Physical examination demonstrated a well developed, well 
nourished individual, quite muscular.  Examination of eyes, ears, 
nose and throat was grossly negative.  A note indicated to see 
special report on eye.  Chest was clear to auscultation and 
percussion.  No pathology was noted to be found in that way.  
Heart was normal size, shape and position with no irregularities 
or murmurs and blood pressure was 128/80.  Examination of the 
chest showed full and equal expansion and no limitations of the 
excursion of the diaphragms.  Examination of the abdomen was 
grossly negative and there were no areas of tenderness, no scars, 
and no masses.  Examination of the GU system was negative but the 
examiner noted that the lymph glands in the right inguinal area 
were a little large for no accountable reason.  The pulsation of 
the femoral vessels were strong on the right and a little less 
strong on the left.  Examination of the upper extremities 
demonstrated full range of motion in all joints including wrists, 
hands, and fingers and no pathology was found on full orthopedic 
examination.  Examination of the lower extremities demonstrated 
normal, full straight leg raising bilaterally with good flexion 
and extension of the knees and ankles and good rotation of the 
ankles with no swelling and no inflammation.  The examiner 
indicated that the scars were noted in the present illness of the 
report and that the balance of the physical examination was 
grossly negative.  Laboratory and x-ray data of the chest was 
negative, eye demonstrated foreign body present, urinalysis 
negative, and blood negative.  Impression was (1) post surgical 
scar with a little chest disturbance following surgical 
intervention for gunshot wound in the chest, (2) multiple 
shrapnel wounds over the right and left arm, right and left upper 
legs, and right and left lower legs, asymptomatic, and have never 
been a problem, (3) sent to the Eye Department for evaluation of 
possible damage to the eye due to small metal fragments.  X-ray 
of the PA and lateral chest was negative except for scattered 
metallic fragments within the anterior chest wall on the right 
and within the left lung.  The lung parenchyma was clear and the 
heart and pulmonary were within normal limits.  

In October 1969, service connection was granted for multiple 
combat wounds.  The RO noted that the service medical records 
were incomplete and contained on the discharge examination which 
showed surgical scars and x-ray of the chest which showed 
metallic fragments in the chest and upper abdominal wall and the 
supra-clavicular areas.  The RO noted that the Veteran indicated 
that there was damage to his heart and noted that there was an 
incision scar from the sternal margin across and through the 5th 
interspace to within two inches of the mid-axillary line.

A 20 percent rating was assigned to gunshot wound, post-
operative, chest, and zero percent ratings were assigned for 
multiple superficial fragment wound scars of all extremities and 
metal fragments of both eyes with bilateral vision 20/20.       

In November 2001, the RO received a six-page letter from the 
Veteran's attorney describing the Veteran's military service, 
noting that his medical records indicate that the Veteran had two 
Purple Hearts, the first when he sustained shrapnel in the neck 
and the second when he was injured by an explosive device 
puncturing his lung, pulmonary artery, and injuring his eyes, 
lower extremities, abdomen and chest.   The Veteran's attorney 
noted that 20 percent rating does not cover the significant 
wounds that he received, that the VA has failed to obtain the 
Veteran's service medical records, and that the case should be 
submitted to Central Office for rating "as it is very clear 
since 1969 he has been egregiously under rated for gunshot wounds 
and scars, which have been rated at 0%."  In addition to 
specific arguments as to lung, muscle, eye, and scar ratings, the 
Veteran's attorney notes that the Veteran is unable to work due 
to PTSD, that there had been obvious error in rating of the 
damage from the surgical procedure to get the shrapnel out 
because his ribs had to be spread to work on the heart and lungs, 
and that there was clear and unmistakable error in the rating.  

In February 2002, the Board received a letter from the Veteran's 
attorney and color photographs indicating the areas of scarring.  
The picture of the Veteran's chin area clearly identified a scar 
just underneath the Veteran's mouth (enumerated as number 10).  
The Veteran's attorney noted that the photographs documented 22 
wounds some still with retained fragments and noted wounds to 
right leg and knee, both eyes, chest, left leg, lung, and scar.  
The attorney requested that the wounds be rated accordingly.

In July 2002, the Veteran submitted service personnel records he 
obtained from the National Personnel Records Center.  These 
records show that the Veteran sustained fragment wounds in the 
neck on November 27, 1968 and multiple fragment wounds to legs, 
arms, chest, and back on February 26, 1969.

In May 2002, October 2003, and November 2007, the Board remanded 
the case for VA examinations. 

 In April 2004, service connection for residual scar, gunshot 
wound to chest was granted and a 10 percent disability rating was 
assigned effective December 16, 2003.  In May 2004, the RO 
received a Notice of Disagreement with the disability rating 
assigned but also with the effective date assigned, and in 
December 2004, the Veteran perfected his appeal with respect to 
this issue.  

In February 2009, service connection for, inter alia, restrictive 
lung defect, osteoarthritis of the left elbow, and shrapnel 
fragment scars of the face was granted.  The RO assigned 
effective dates of December 16, 2003 for the Veteran's 
restrictive lung defect and left elbow osteoarthritis and July 
15, 2008 for the Veteran facial scars.  In March 2009, the RO 
received a Notice of Disagreement with the effective dates 
assigned for the grants of service connection but also with the 
assignments of disability ratings.  In August 2009, the RO issued 
a Statement of the Case, and in September 2009, the Veteran 
perfected his appeal with respect to these issues.

The Veteran argues that the effective dates of the awards of 
service connection and for the ratings assigned for left elbow 
osteoarthritis and shrapnel fragment scars of the face should be 
May 17, 1969.  

Except as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.  The effective 
date for the grant of service connection is the day following 
separation from active service or the date entitlement arose if a 
claim is received within one year after separation from service.  
Otherwise, the effective date is the date of receipt of claim, or 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

Under 38 C.F.R. § 3.156(c) "at any time after VA issues a 
decision on a claim, if VA receives or associates with the claims 
file relevant official service department records that existed 
and had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim" on the merits 
de novo.  

In this case, additional service treatment records were received 
by VA in August 2007 and October 2008.  The Veteran's original 
claim received in May 1969 is, therefore, considered pending 
since that time.  See 38 C.F.R. § 3.156; Vigil v. Peake, 22 Vet. 
App. 63 (2008).
 
As noted above, the Veteran's original claim was for wounds 
received in Vietnam - chest, legs, arms, and eyes.  

The Veteran's service treatment records indicate that he was 
injured when he was ambushed near LZ Tracy on February 26, 1969 
in Vietnam at 1530 hours.  The Veteran was taken to the 12th Evac 
Hospital.  Physical examination on admission demonstrated 
fragment wounds to face and left neck, fragment wounds anterior 
chest - hypotensive, venous distention, decreased heart sounds, 
fragment wounds both legs and both arms and fragment wounds 
penis.  Impression was cardiac tamponade.  Right thoracotomy was 
done on the day of injury and the cardiac tamponade relieved by 
draining the pericardium.  It was felt that an injury had 
occurred to the right ventricle but no cardiac repair was 
necessary.  The hemothorax was evacuated and the Veteran's 
postoperative course was good.  He had RLL atelactasis but did 
well and chest tubes were removed on third postoperative day.  

The Veteran was transferred from the 12th  Evac Hospital to Camp 
Zama Japan March 7, 1969.  On admission physical examination 
revealed sutured wound of the left chest and two chest tube sites 
in the left chest.  There were decreased breath sounds in the 
left lung.  Admitting hematocrit, WBC and urine were essentially 
normal.  Admitting chest x-ray reported scattered metallic 
fragments in the right arm and metallic fragments in the right 
elbow.  No bony abnormality.  On March 8, 1969, the Veteran was 
taken to the operating room and delayed primary closure was done 
on the fragment wounds to the right arm and left chest.  
Postoperatively, the Veteran healed well and continued to improve 
the condition of his left lung and his cardiac status appeared to 
be stable.  Under local anesthesia, the left elbow was scrubbed, 
prepped, and draped.  The wound was copiously irrigated with 
betadine solution and closed with 2-0 black silk.  The Veteran 
tolerated the procedure well and was returned to recovery room in 
good condition.  X-rays of the right arm showed scattered 
metallic fragments within the soft tissues but no bone lesion.  
X-rays of the left elbow showed normal elbow except for metallic 
fragments within the soft tissues.  

On admission to Brook General Hospital in Texas, on March 24, 
1969, physical examination revealed a well-developed, well-
nourished male in no distress with normal vital signs.  There was 
a well healed left anterolateral thoracotomy incision.  Small 
scars from fragment wounds were well healed.  Laboratory tests 
were normal.  Hematocrit was 46 on discharge and white count 
normal.  X-rays of the chest revealed multiple small metallic 
fragments projected over both lung fields.  The diaphragm, heart, 
aorta and mediastinal structures were normal and the lung field 
appeared clear.  Skull films were within normal limits.  Views of 
the face demonstrated several small metallic foreign bodies with 
the greatest concentration around the right maxillary sinus.  
There were several small metallic foreign bodes projected to the 
right of the odontoid process and there appeared to be a small 
collection of calcification in the right eye at about three 
o'clock.

Chest x-ray in April 1969 showed multiple fragments in the left 
mid-lung field region and within the soft tissues along the 
anterior surface of the chest.  The lung fields otherwise 
appeared well aerated and the heart, mediastinum and bony thorax 
appeared intact.

The course in the hospital noted that the Veteran was 
asymptomatic and that physical examination was normal on 
admission so he was given a 30 day convalescent leave.  On March 
26, the Veteran went to leave and returned April 25, 1969.  
Physical examination was negative.  Chest x-ray was normal except 
for the known foreign bodies.  The Veteran was discharged to duty 
with appropriate temporary profile on April 28, 1969.

Diagnoses included multiple fragment wounds right chest and right 
arm, multiple fragment wounds both lungs, hemothorax, right, 
atelactasis, cured on admission, cardiac tamponade, cured on 
admission, status post left thoracotomy with relief of cardiac 
tamponade and debridement in Vietnam, foreign body retained 
(metallic fragment) left eye, treated, improved.  Operation March 
25, 1969 removal foreign body left eye.

As noted above, the October 1969 rating decision assigned a zero 
percent evaluation for multiple superficial fragment wound scars 
of all extremities pursuant to Diagnostic code 7805.  

Entitlement to an effective date prior to December 16, 
2003, for the assignment of a 10 percent disability 
evaluation for a gunshot wound scar of the chest

At the time the Veteran filed his original claim in May 1969, 
38 C.F.R. § 4.118, Diagnostic Code 7803 provided a 10 percent 
rating when a scar was superficial, poorly nourished, with 
repeated ulceration.  Diagnostic Code 7804 provided a 10 percent 
rating when a scar was tender and painful on objective 
examination, and Diagnostic Code 7805 advised to rate on 
limitation of function of part affected.  No other Diagnostic 
Codes for rating skin disabilities in October 1969 would have 
been applicable to the Veteran's chest scar.

Since May 1969, the regulations applicable to the scars on the 
Veteran's chest have been changed only twice, in 2002 and 2008.  
However, the criteria amended effective October 23, 2008 are not 
applicable here, as they apply only to claims filed on or after 
the effective date.  Final Rule, 73 FR 54708 (September 23, 
2008).

Prior to August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 7803 
provided for a 10 percent rating for scars that were superficial, 
poorly nourished, with repeated ulcerations.  Diagnostic Code 
7804 provided for a 10 percent rating for scars that were 
superficial, tender, and painful on objective demonstration.  
Diagnostic Code 7805 provided that other scars (not falling 
within the criteria of Diagnostic Codes 7800 through 7804) were 
to be rated on the basis of limitation of function of the part 
affected.  No other Diagnostic Codes for rating skin disabilities 
would have been applicable to the Veteran's chest scar.  
Diagnostic Codes 7800, 7801, and 7802 are not applicable as these 
codes are for disfiguring scars of the head, face or neck, third 
degree burn scars, and second degree burn scars, respectively.

Under the rating criteria effective August 30, 2002, Diagnostic 
Code 7801 provides that scars other than on the head, face, or 
neck, that are deep or that cause limited motion, and cover an 
area of at least 6 square inches (39 square cm.) warrant 
evaluations from 10 percent to 40 percent.  Diagnostic Code 7802 
provides that scars other than on the head, face, or neck, that 
are superficial and do not cause limited motion, and cover an 
area of at least 144 square inches (929 square cm.) warrant a 
compensable evaluation.  Diagnostic Code 7803 provides that a 
scar that is superficial and unstable warrants the assignment of 
a maximum 10 percent rating.  Diagnostic Code 7804 provides that 
a scar that is superficial and painful on examination warrants 
the assignment of a 10 percent rating.  Also, Diagnostic Code 
7805 provides that other scars (not otherwise considered under 
the rating schedule) are to be rated on the basis of limitation 
of function of the affected part.

At the September 1969 VA examination, the Veteran complained of 
some tightness in his chest in the area of surgical intervention 
but no exact pain.  The examiner noted that the incision ran 
across from the sternal margin across and through the fifth 
interspace of the chest to within two inches posterior to the mid 
axillary line.  

At the August 1999 VA examination, the Veteran only complained of 
some mild chest tightness but denied any further problems with 
his other scars that were sustained from the shrapnel injury.  
Physical examination demonstrated a well-healed surgical scar 
over the left lateral thoracic area; however, there was no 
evidence of keloid formation, no tenderness to palpation, and no 
redness or swelling.  

In a December 2001 letter, Dr. Atkinson, after speaking to the 
Veteran by telephone and reviewing records from VA hospital 
system, stated that the Veteran's scar in the thoracic area 
caused him discomfort psychologically as well as physically.  

At the December 16, 2003 VA examination, the Veteran stated that 
the scar on his left chest wall was tender to touch and 
occasionally itched.  Physical examination of the chest 
demonstrated a small 0.5 centimeter scar below the right nipple, 
a 1.5 centimeter scar on the right lower chest wall, and a 25-
centimeter semilunar incision going from the left sternal area to 
the left scapula which was tender to touch.  There was no 
evidence of any keloid formation of any of the scars, there was 
no elevation or depression of the scars, and there was no 
evidence of tissue loss.  There was no inflammation or swelling 
noted.  

At the July 2008 VA examination, the Veteran reported that the 
scar located along his left chest wall was tender to touch and 
that it occasionally itched.  The Veteran also reported that he 
feels a tearing sensation in the left chest wall scar and that 
when he lifts his left arm he feels a pulling sensation in the 
scar although it does not limit him in lifting the arm.  The 
examiner noted that the Veteran had a 0.5 centimeter scar on the 
right side just below the nipple, and a 28 centimeter by 1 
centimeter semilunar incisional scar going from the left sternal 
area to the left scapula which was tender to touch just below the 
left breast.  The examiner noted that the Veteran's left breast 
appeared to be deformed compared to the right breast and that the 
left nipple was displaced distally.       

Thus, it was not until December 16, 2003, that the Veteran's 
chest scar was noted to be tender or painful on examination.  
Although Dr. Atkinson noted that Veteran's scar in the thoracic 
area caused him discomfort psychologically as well as physically, 
he could not have provided competent medical evidence of a tender 
or painful scar on examination as he did not examine the Veteran, 
he only spoke with him on the phone.  

Thus, the competent medical evidence of record indicates that the 
chest scar was not painful in 1999 and that the first indication 
that the Veteran's chest scar was tender or painful on 
examination was during the December 16, 2003 VA examination.  
Accordingly, the Board concludes that the preponderance of the 
evidence is against an effective date earlier than December 16, 
2003, for the assignment of a 10 percent disability evaluation 
for a gunshot wound scar of the chest, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.    

Entitlement to an effective date earlier than December 16, 
2003, for the grant of service connection and the 
assignment of a 10 percent disability evaluation for 
osteoarthritis of the left elbow

At the September 1969 VA examination, the examiner noted that the 
Veteran had a left arm scar in the decubital fossa about 1 1/2 
inches long, with good healing and nonsymptomatic.  On physical 
examination, the Veteran demonstrated full range of motion in all 
upper extremity joints.  

At the August 1999 VA examination, the Veteran denied problems 
with his scars (other than chest scar) from the shrapnel injury.  
There were multiple well-healed scars over the left upper 
extremity, all about one to two inches in diameter, which were 
nontender with no inflammation or swelling noted.  

VA outpatient treatment record dated in October 2001 notes 
previous medical history "no arthritis."

At the December 2003 VA examination, the Veteran reported that he 
had a big scar near his left elbow and that the elbow hurt 
whenever he tries to do certain motions like holding onto 
anything or carrying anything.  The Veteran reported that it was 
a constant ache if he used his elbow a lot.  The Veteran denied 
swelling, popping, and snapping.  Physical examination 
demonstrated an irregular 4 centimeter by 2 centimeter scar on 
the medial aspect of the left cubital fossa and another 1 
centimeter by 1 centimeter scar on the anterior aspect of the 
left arm.  The scars were not tender to touch, but the bigger 
scar was a little irregular to touch.  There was no elevation or 
depression of the scar, and there was no pain on range of motion 
of the elbow and range of motion was within normal limits.  There 
was no evidence of any swelling or deformity and there was mild 
crepitation on range of motion of the left elbow.  X-rays showed 
degenerative joint disease of the left elbow.

At the July 2008 VA examination, the Veteran reported shrapnel 
fragments in his left arm.  The Veteran noted that he had a large 
scar near the left elbow that was actually an in and out scar 
from shrapnel and that he noticed that when he tries to do 
certain motions like holding on to something or carrying 
something, his elbow becomes tender.  The Veteran stated that he 
noticed that it does not swell but that it pops and snaps 
frequently.  The Veteran denied that he required any medication 
for the elbow pain.  Physical examination of the left elbow 
demonstrated an irregular 4 centimeter by 2 centimeter scar on 
the medial aspect of the left cubital fossa.  This scar at the 
exit wound of the through-and-through piece of shrapnel.  The 
entrance wound was located on the anterior aspect of the left arm 
and it was 1 centimeter by 1 centimeter.  The scars were not 
tender to touch but it was noted that the exit wound was slightly 
irregular.  The Veteran had normal flexion and extension of the 
left elbow, zero to 145 degrees without pain or limitations.  
Diagnosis included mild osteoarthritis of the left elbow with 
multiple radiopaque densities noted on previous x-ray.  

There is no evidence of osteoarthritis of the left elbow prior to 
December 16, 2003.  As such, even assuming for the sake of 
argument that a claim for osteoarthritis of the left elbow was 
pending any time prior to December 16, 2003, the effective date 
for service connection for osteoarthritis of the left elbow can 
be no earlier than the date that entitlement arose, December 16, 
2003.  

In addition, a disability evaluation was not assignable unless 
service connection was in effect for the Veteran's osteoarthritis 
of the left elbow.  As service connection was not in effect for 
osteoarthritis of the left elbow prior to December 16, 2003, 
there is no legal basis for a disability evaluation prior to that 
date.  The law is dispositive of the issue; and, therefore, the 
entitlement to an effective date prior to December 16, 2003, for 
assignment of a 10 percent disability evaluation for 
osteoarthritis of the left elbow must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

The Board notes that although the Veteran disagreed with the 
effective date of the rating assigned for osteoarthritis of the 
left elbow and that this issue was not addressed in the SOC 
issued in August 2009, in the circumstances of this case, 
additional review by the RO would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran); Sabonis, 6 
Vet. App. At 430 (remands which would only result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the Veteran are to be avoided).  
  
Accordingly, the Board concludes that the preponderance of the 
evidence is against an effective date earlier than December 16, 
2003, for the grant of service connection and the assignment of a 
10 percent disability evaluation for osteoarthritis of the left 
elbow, and the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.    



Entitlement to an effective date earlier than July 15, 
2008, for the grant of service connection for shrapnel 
fragment scars of the face.

The Board notes that medical records from the 12th Evac Hospital 
note physical examination on admission demonstrated fragment 
wounds to face.  On admission to Brook General Hospital in Texas, 
on March 24, 1969, view of the face demonstrated several small 
metallic foreign bodies with the greatest concentration around 
the right maxillary sinus.  

In his May 1969 application for compensation for wounds received 
in Vietnam, the Veteran did not specifically list any facial 
wounds.  In addition, the August 1969 VA examination did not 
mention facial scars.    

In July 1999, the Veteran requested a copy of his claims file and 
requested that his claim for PTSD be reopened and his wounds 
received in Vietnam be reevaluated.  Again, the Veteran again did 
not note facial scars; and the August 1999 VA examinations did 
not mention facial scars.  

On February 25, 2002, the Board received a letter from the 
Veteran's attorney and color photographs indicating the areas of 
scarring.  The picture of the Veteran's chin area clearly 
identified a scar just underneath the Veteran's mouth (enumerated 
as number 10).  The Veteran's attorney noted that the photographs 
documented 22 wounds some still with retained fragments and noted 
wounds to right leg and knee, both eyes, chest, left leg, lung, 
and scar.  The attorney requested that the wounds be rated 
accordingly.

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151(a) (2009).  Any communication or action 
indicating intent to apply for one or more benefits under the 
laws administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155(a) (2009).  When a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151, an 
informal request for increase or reopening will be accepted as a 
claim. 38 C.F.R. § 3.155(c) (2009).

VA is required to "give a sympathetic reading to the Veteran's 
filings by 'determining all potential claims raised by the 
evidence, applying all relevant laws and regulations.'"  See 
Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) 
(quoting Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001)).  In this case, a sympathetic and liberal reading of the 
Veteran's filing in May 1969 results in the conclusion the 
original claim is broad enough to include all wounds received in 
Vietnam, and it follows logically that all scar residuals of 
wounds were also claimed.  Thus, the Board finds that the 
Veteran's original claim included shrapnel wound scars of the 
face.  

Now, turning to the question of when "the date entitlement 
arose", on July 15, 2008, the Veteran underwent VA examination.  
The examiner noted that there was a palpable piece of shrapnel 
along the bridge of the Veteran's nose to the left of midline 
approximately 0.1-centimeters in diameter, a scar on the right 
angle of the mouth less than 0.5-centimeters in length and width, 
a 2.5-centimeter by 0.1-centimeter scar that was vertical located 
under the chin and a piece of visible dark purple shrapnel 
present in the mucosa of the lower inner lip.  The examiner noted 
that except for tenderness noted along the scar on the left chest 
and irregularity noted in the exit wound on the left elbow, the 
rest of the Veteran's scars were not tender, there was no 
adherence to underlying tissue, and the texture of the skin over 
the scars were normal.  The scars were also noted to be stable, 
there was no elevation or depression of the surface contours of 
the scars, and they were superficial with no inflammation, edema, 
or keloid formation.  The examiner noted that there was no 
induration or flexibility of the skin in the area of the scar and 
no limitation of function.  There was also no deformity of any of 
the scars noted of the face but that there was deformity of the 
left breast caused from the left chest scar.

The date entitlement arose with respect to service connection 
claims cannot be solely dependent on the date of an examination 
or opinion.  To find otherwise would result in the assignment of 
effective dates, in some instances, based on when a Veteran could 
be scheduled for an examination and not on the facts found or the 
date entitlement arose.  Such results would not be in accordance 
with 38 U.S.C.A. § 5110(a) or 38 C.F.R. § 3.400(q)(2), (r).

In McGrath v. Gober, 14 Vet. App. 28, 35 (2000), the Court found 
that, in an original claim for benefits, the date the evidence is 
submitted or received is irrelevant when considering the 
effective date of an award.  Thus, when an original claim for 
benefits is pending, the date on which the evidence is submitted 
is irrelevant even if it was submitted over twenty years after 
the time period in question.  In McGrath, the Court remanded the 
case for the Board to determine when the appellant's service-
connected disability manifested itself under all of the facts 
found, including the medical opinions in question, and to assign 
an effective date no earlier than the date of receipt of the 
original claim, finding that the appellant had had an 
unadjudicated claim for compensation pending.  The Court added 
that this does not prevent the appellant from using evidence, 
whatever date it may be submitted, to support his claim for an 
earlier effective date in his original claim for compensation.

The Board acknowledges that the Veteran sustained fragment wounds 
to his face during his active military service.  Accordingly, the 
Board concludes that an effective date of May 17, 1969 is 
warranted for the award of service connection for fragment scars 
of the face.  


ORDER

The appeal with respect to the issues of entitlement to a 
increased disability rating for residuals of a gunshot wound to 
the chest affecting Muscle Group XXI, gunshot wound scar of the 
chest, shrapnel wound scars of the neck, trunk, and all 
extremities, and residuals of fragment wounds of the eyes as well 
as entitlement to an effective date earlier than July 15, 2008, 
for the grant of service connection for shrapnel fragment scar of 
the penis is dismissed.

Entitlement to an effective date prior to December 16, 2003, for 
the assignment of a 10 percent disability evaluation for a 
gunshot wound scar of the chest is denied.

Entitlement to an effective date earlier than December 16, 2003, 
for the grant of service connection and the assignment of a 10 
percent disability evaluation for osteoarthritis of the left 
elbow is denied.

Entitlement to an effective date of May 17, 1969, for the grant 
of service connection for shrapnel fragment scars of the face is 
granted.


REMAND

With respect to the Veteran's claim for an earlier effective date 
for the grant of service connection for restrictive lung defect, 
a medical opinion in conjunction with the review of the entire 
record is needed to determine the earliest date that the 
Veteran's restrictive lung defect manifested.  38 C.F.R. 
§ 3.159(c)(4). 

With respect to the Veteran's claim for an earlier effective date 
for the assignment of a 20 percent disability evaluation for 
restrictive lung defect, the Board finds that the RO must issue 
an SOC and the Veteran provided an opportunity to perfect his 
appeal as to this issue.  Therefore, the appropriate Board action 
is to remand the issue to the RO for the issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).

With respect to the Veteran's claim for an earlier effective date 
for the assignment of a 10 percent disability evaluation for 
shrapnel fragment scars of the face, as the Board has determined 
that the correct effective date for service connection for 
shrapnel fragment scars of the face is May 17, 1969, the RO must 
now rate this disability from the date of service connection.

Accordingly, the case is REMANDED for the following action:

1.  The claims file must be made available 
to and reviewed by a VA pulmonologist, and 
the report should reflect that such a 
review was made.  
The pulmonologist is requested to 
determine, based on a review of the record, 
the earliest date that the Veteran's 
restrictive lung defect manifested.  The 
examiner should provide a complete 
rationale for any opinion provided.

2.  After ensuring that any actions needed 
to comply with the VCAA, the Veteran and 
his attorney should be provided a Statement 
of the Case as to the issue of entitlement 
to an effective date earlier than December 
16, 2003, for the assignment of a 20 
percent evaluation for restrictive lung 
defect.  The Veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  
If a timely substantive appeal is not 
filed, the claim should not be certified to 
the Board.  If so, subject to current 
appellate procedures, the case should 
be returned to the Board for further 
appellate consideration, if appropriate.

 3.  The case, including the issue of 
entitlement to an effective date earlier 
than July 15, 2008, for the assignment of a 
10 percent disability evaluation for 
shrapnel fragment scars of the face, should 
be reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted in full, the Veteran should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


